Dismissed and Memorandum Opinion filed February 10, 2005








Dismissed and Memorandum Opinion filed February 10,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00342-CV
____________
 
JAMES D.
HARDIN, Appellant
 
V.
 
CHARLOTTE L. HARDIN,
Appellee
 

 
On Appeal from the
246th District Court
 Harris County, Texas
Trial Court Cause
No.  01-26400
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 22,
2002.  On June 24, 2004, this court
issued an opinion affirming the judgment. 
On January 27, 2005, we overruled appellant=s motion for rehearing.   
On January 27, 2005, the parties filed a joint motion to
dismiss the appeal because the parties have settled.   See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, we VACATE our judgment dated June 24, 2004.  We do NOT withdraw our opinion dated June 24,
2004.  See Tex. R. App. P. 42.1(c). 
This appeal is ORDERED dismissed. 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Justices
Edelman, Frost, and Guzman.